                                  1                             UNITED STATES DISTRICT COURT
                                  2                            CENTRAL DISTRICT OF CALIFORNIA            JS-6

                                  3
                                  4                                                                    APR 4, 2019

                                  5                                                                       BH
                                         Donald K. Brandt, et al.,
                                  6                     Plaintiffs,              2:18-cv-08545-VAP-AFMx
                                  7                     v.
                                                                                              JUDGMENT
                                  8      Nationstar Mortgage, LLC, et al.,
                                  9                     Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Granting Defendants’ Motion for Judgment on
                                 13   the Pleadings, IT IS ORDERED AND ADJUDGED that Plaintiffs’ complaint is
                                 14   DISMISSED WITH PREJUDICE. The Court orders that such judgment be
                                 15   entered.
                                 16
                                 17   IT IS SO ORDERED.
                                 18
                                 19      Dated:     4/4/19
                                 20                                                     Virginia A. Phillips
                                                                                 Chief United States District Judge
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             1
